DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
The claims recite the structure of the invention in terms of the human body, and therefore appear to include the human body in the scope of the claims, which is impermissible under 35 U.S.C. 101. For example, in claim 1, “designed to protrude inward against the hip indent” (claim 1, lines 3-4) and “pads that protrude inward against the hip…to fill the hip dips” (claim 1, lines 5-6) recite the claimed structure in terms of the human body. Such recitations should be amended such that the claims recite the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
In claims 1-14, and particularly in claim 1, it is unclear whether the claimed invention is a padded system comprising padding for use in a garment (the subcombination of the padding only being claimed) or whether the garment (briefs) is being claimed, with padding therein (combination of padding and briefs).  That is, it unclear whether applicant is claiming briefs with padding therein, or is claiming padding only, which is capable of being positioned in briefs.

The claims are replete with terms lacking proper antecedent basis, e.g. “the flattened portion” (claim 1, line 4), “the lining” (claim 1, line 4), “the garment” (claim 1, line 4), etc. This renders the claims indefinite since the invention should be clearly set forth as comprising such structure, for example the pad comprising “a flattened portion”. 
The parenthetical recitations (e.g. parentheses in claim 1, lines 1-2) render the claims indefinite since it is unclear whether the elements within the parentheses are being claimed.
The phrase "or like" (e.g. claim 1, line 9) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Also, it is unclear what is considered “like” foam or silicone.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandelkern (US 5,133,752).
Mandelkern discloses a padded brief system for concealing, or “getting rid of” indentations of the body comprising:
a plano-convexly shaped pad (1;  Figs. 1-4 and 7-8) designed to protrude inward against the hip indent (pad 1 has a plano-convex shape defined by the pad layers 3 within encasing layers 17, 21 forming a composite structure 5; see Fig. 4; Mandelkern discloses that the convex shaped surface faces inward against the body to protrude inward against an indented body surface 15, see Fig. 4), with the flattened portion (17) laying outward against the lining of the garment (25) (see col. 2, lines 23-33; col. 3, line 43 through col. 4, line 5; col. 5, lines 4-28; col. 6, lines 20-46).  
The recitation of the use of the padded system against the hip, to conceal hip indentations, amounts to the intended use of the claimed device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).  
As noted above in the rejection under 35 USC 112(b), it appears that the separate sentences in claim 1 are alternatives. Thus, Mandelkern is considered to anticipate claim 1 since it meets at least one of these alternatives.  
Further as to claim 1, Mandelkern discloses a plano-convexly shaped pad (1) that protrudes inward against the hip (the pad could be used against the hip; see protruding convex surface at 21 in Fig. 4) and outwardly flat against the garment (at 17; Fig. 4), so as to fill the hip dips and in some embodiments may extend to the buttocks to give the effect of a naturally appearing voluptuous figure (the pad of Mandelkern is capable of being used in this manner).
Further as to claim 1, Mandelkern discloses a plano-convexly shaped pad (1) consisting of any foam, silicone, or like material (the padding material of layers 3 disclosed by Mandelkern, col. 5, lines 4-28, are “like material” since they form a padding structure) used for the purpose of filling hip dips (this amounts to the intended use and does not distinguish from Mandelkern, which is capable of being used on the hips).
Regarding claim 2, the padded system of Mandelkern prevents bulking by using padded inserts (1) that are flat on one side (along layer 17; Fig. 4) and elevated toward the center of the other side (along layer 21; Fig. 4) with tapered (reduced in thickness toward the edges) edges (see edges where layers 17 and 21 are sewn together; Fig. 4) that sit smoother on the less indented parts of the hip (this amounts to the intended use and does not distinguish from Mandelkern, which is capable of being used on the hips). Mandelkern discloses a rounded section of the padded inserts (along surface 21) lays 
Regarding claim 3, the recitation that the system “serves to improve the look of hip dips” is a functional recitation and does not further distinguish from the device of Mandelkern, which has the claimed structure.  The device of Mandelkern functions to improve the look of body indentations (col. 2, lines 23-26) and is capable of being used on the hips.
Regarding claim 4, the padding system of Mandelkern effectively flatters the physical appearance of a wearer without exaggerating the body’s natural proportions (col. 2, lines 23-33; col. 3, lines 43-68).
Regarding claim 5, the padding system of Mandelkern functions as claimed (col. 2, lines 23-33; col. 3, lines 43-68).
Regarding claim 6, Mandelkern discloses that the garment is lined with hook and or loop fastener fabric that holds the padding in place by sealing shut against one another and therefore preventing the pads from displacing within the briefs (col. 3, lines 25-40).  No specific “briefs” structure is claimed, and it would appear that the garment(s) disclosed by Mandelkern meet the claim limitations as broadly recited.
Regarding claim 8, Mandelkern discloses that the padded system includes a knit interface layer 23 (see col. 6, lines 24-27 disclosing a nylon tricot material for layer 23). 
Regarding claim 9, flat stitches are used along the pocket portion (the stitches which attach layers 17 and 21 together to form a pocket). As to the recitation “without the interface”, the structure is considered to meet this limitation since no interface is provided between layer 17 and the garment inner surface 25 (Fig. 4).
Regarding claim 10, Mandelkern discloses lightweight, flexible, and adjustable padding (1) that can be secured in place inside the garment, to prevent displacement (Figs. 1-4; col. 3, lines 3-40).
Regarding claim 11, as well as understood, the garment of Mandelkern is capable of functioning as claimed since it can be used on the hips.
Regarding claim 12, Mandelkern discloses that the pads (3) are of varying thickness (see Fig. 6; col. 5, lines 48-64).
Regarding claim 13, Mandelkern discloses embodiments which may be worn as outer clothing while continuing to produce a flattering, dip-free appearance to the body, and some embodiments, a more voluptuous, yet natural curve (the garment of Mandelkern is capable of functioning as claimed; col. 2, lines 23-33; col. 3, line 43 through col. 4, line 5; col. 5, lines 4-28).



Claims 1, 3-5, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt et al (US 3,909,847).
Holt et al disclose a padded brief system comprising a stingray shaped pad (16) consisting of any foam, silicone, or like material (the shock absorbing pad used for hip pad 16 is considered to be of “like material” to foam or silicone); see pad 16 in Fig. 3; col. 1, lines 58-64; col. 4, lines 1-6. The pad 16 has a shape which is a “stingray shape” since it has two opposite outwardly extending upper portions and a center downwardly extending portion, thus having a shape similar to that of a stingray. The padding (16) is provided within a “brief”, i.e. girdle 14, thus forming a padded brief system as in claim 1.  
With respect to the recitation of the claimed padding system as being used “for concealing, or ‘getting rid of’ indentations of the hips” and “for the purpose of filling hip dips”, this is directed to the intended use of the claimed device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).  The padded brief system of Holt has the claimed structure and is capable of being used to conceal indentations.
As noted above in the rejection under 35 USC 112(b), it appears that the separate sentences in claim 1 are alternatives. Thus, Holt is considered to anticipate claim 1 since it meets at least one of these alternatives.  
Regarding claim 3, the recitation that the system “serves to improve the look of hip dips” is a functional recitation and does not further distinguish from the device of 
Likewise as to claims 4 and 5, these claims recite functional recitations which do not further define the claimed structure over that of Holt. The padding system of Holt is capable of functioning in the claimed manner.
As to claim 9, the brief (girdle 14) of Holt has flat stitches along the pocket portion (18) without an interface (shown in Fig. 2; and see col. 1, lines 60-63).
Regarding claim 10, the padding of Holt is lightweight, flexible, and adjustable padding (16; col. 1, lines 58-64; col. 4, lines 1-6) that can be secured in place inside the garment (14), to prevent displacement (Figs. 1-2; col. 1, lines 58-64).
Regarding claim 11, as well as understood, the garment of Holt is capable of functioning as claimed since it is worn in the hips (see Fig. 1).
Regarding claim 13, the clothing of Holt is capable of being worn as an outer clothing garment (e.g. as a bathing suit) and is capable of functioning as claimed since the pads 16 cover the hips (col. 1, lines 58-63).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelkern (US 5,133,752) in view of Carrington (US 6,408,446).
Mandelkern discloses a padded system comprising a plano-convexly shaped pad (1;  Figs. 1-4 and 7-8) designed to protrude inward against the hip indent (pad 1 has a plano-convex shape defined by the pad layers 3 within encasing layers 17, 21 forming a composite structure 5; see Fig. 4; Mandelkern discloses that the convex shaped surface faces inward against the body to protrude inward against an indented body surface 15, see Fig. 4), with the flattened portion (17) laying outward against the lining of the garment (25) (see col. 2, lines 23-33; col. 3, line 43 through col. 4, line 5; col. 5, lines 4-28; col. 6, lines 20-46).  
As noted above in the rejection under 35 USC 112(b), it appears that the separate sentences in claim 1 are alternatives. However, the pad of Mandelkern also comprises a plano-convexly shaped pad (1) that protrudes inward against the hip (the pad could be used against the hip; see protruding convex surface at 21 in Fig. 4) and outwardly flat against the garment (at 17; Fig. 4), so as to fill the hip dips and in some embodiments may extend to the buttocks to give the effect of a naturally appearing voluptuous figure (the pad of Mandelkern is capable of being used in this manner).  The plano-convexly shaped pad (1) of Mandelkern consists of any foam, silicone, or like material (the padding material of layers 3 disclosed by Mandelkern, col. 5, lines 4-28, are “like material” since they form a padding structure) used for the purpose of filling hip dips (this amounts to the intended use and does not distinguish from Mandelkern, which is capable of being used on the hips).
 Ex parte Masham, 2 USPQ2d 1647 (1987).  The padded system of Mandelkern could be used on the hip. Mandelkern discloses that the pad fills in indentations of the body and can be used on any area of the body (col. 2, lines 23-58; col. 3, lines 25-40).
As noted above with respect to 112(b), it is unclear whether claim 1 is claiming the padding in combination with a brief-type garment, or whether only the subcombination of the padding is being claimed. To the extent that claim 1 is claiming a brief (undershorts type garment), Mandelkern does not specifically disclose the padding as positioned in an undershorts type garment. Mandelkern does disclose padding as claimed, and discloses that the padding may be secured to a garment which covers the area of the body which it is desired to correct (col. 3, lines 25-40). Carrington discloses undershorts (considered to be a “brief”) which have hip pads secured thereto, to protect the hips of the wearer (col. 1, lines 5-10). The undershorts (10) secure the pads (30) over the hips of the wearer in order to cover the hips with the pads, to prevent injuries and to cushion the hip region (col. 1, line 59 through col. 2, line 21; col. 2, line 42 through col. 3, line 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the padding of Mandelkern secured within undershorts (briefs) in order to secure the pads over the hips of the wearer as taught by Carrington.

Regarding claim 3, the recitation that system “serves to improve the look of hip dips” is a functional recitation and does not further distinguish from the device of Mandelkern, which has the claimed structure.  The device of Mandelkern functions to 
Regarding claim 4, the padding system of Mandelkern effectively flatters the physical appearance of a wearer without exaggerating the body’s natural proportions (col. 2, lines 23-33; col. 3, lines 43-68).
Regarding claim 5, the padding system of Mandelkern functions as claimed (col. 2, lines 23-33; col. 3, lines 43-68).
Regarding claim 6, Mandelkern discloses that the garment is lined with hook and or loop fastener fabric that holds the padding in place by sealing shut against one another and therefore preventing the pads from displacing within the garment (col. 3, lines 25-40). Similarly, Carrington discloses that the briefs (undershorts 10) are lined with hook and or loop fastener fabric (35; Fig. 1) that holds the padding in place by sealing shut against one another and therefore preventing the pads from displacing within the briefs (col. 3, lines 40-50).  As noted above, it would have been obvious to provide the padding of Mandelkern secured within undershorts (briefs) in order to secure the pads over the hips of the wearer as taught by Carrington.
As to claim 7, Carrington discloses the system contains pockets (12) lined with hook and loop fabric (35) so as to allow a hook and loop adhesive to be added to the pad (30) in order to secure it inside of the garment pocket (col. 3, lines 40-50).  Carrington discloses that this permits removal of the pads and allows for adjustability and greater adaptability to the needs of a particular wearer (col. 3, lines 23-25 and 40-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the padding of Mandelkern within pockets 
Regarding claim 8, Mandelkern discloses that the padded system includes a knit interface layer 23 (see col. 6, lines 24-27 disclosing a nylon tricot material for layer 23). This material (layer 23) forms a “knit fusible interface” since nylon tricot is a fusible knit,  and forms a discrete pocket (the pocket formed by layers 17/23 and 21 sewn together to form a pocket) inside of the garment as claimed.
Regarding claim 9, flat stitches are used along the pocket portion (the stitches which attach layers 17 and 21 together to form a pocket). As to the recitation “without the interface”, the structure is considered to meet this limitation since no interface is provided between layer 17 and the garment inner surface 25 (Fig. 4).
Regarding claim 10, Mandelkern discloses lightweight, flexible, and adjustable padding (1) that can be secured in place inside the garment, to prevent displacement (Figs. 1-4; col. 3, lines 3-40).
Regarding claim 11, as well as understood, the garment of Mandelkern is capable of functioning as claimed since it can be used on the hips.
Regarding claim 12, Mandelkern discloses that the pads (3) are of varying thickness (see Fig. 6; col. 5, lines 48-64).

Regarding claim 14, the shorts of Carrington comprise a middle unstitched portion along the front and directly to the back of the wearer’s thigh (the portion of the leg of the shorts which is not stitched to the pocket or a hem, as indicated in annotated figure below; this portion would lie on the rear of the garment beyond the medial edge of the pocket, and on the front of the garment beyond the medial front attachment of the pocket to the shorts).  The undershorts are made of elastic spandex material (col. 2, lines 42-43), and therefore the material is stretchy.  Thus, the unstitched portion (see annotated figure below), provides extra stretch around the thigh area that accommodates the wearer’s size to give a comfortable hug around the circumference of the thigh and to prevent the garment from digging into the skin of the thighs, in order to avoid uncomfortable pressure marks or imprints from appearing on the thighs, as in claim 14 (the undershorts would function and/or are capable of functioning as claimed).  Carrington discloses that this stretch fabric provides a more comfortable undershort which fits closely to the body (col. 2, lines 42-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the padding of Mandelkern to undershorts such as those of Carrington, including stretch fabric in unstitched portions as shown by Carrington, in order to provide a stretch fit for a more comfortable fit which fits closely to the body as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on the PTO-892, which disclose garments and/or pads having structure similar to the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMY VANATTA/Primary Examiner, Art Unit 3732